DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-191392 was received on 28 October 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 13 October 2020 have been considered by the examiner.

Drawings
The drawings filed on 13 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim11 is objected to because of the following informalities:  Duplicate words are claimed in Line 2: “foreign matter foreign matter filter”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 11, 13, and 16-17 are is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyvadinov (US PGPub 2015/0273853 A1), hereinafter Goyvadinov.
With regard to Claim 1, Goyvadinov discloses a liquid ejection head (¶0017; Fig. 1) comprising: 
a liquid distribution path (Figs. 2-4; fluid path 22) through which a liquid is distributed (¶0028); 
a first liquid circulation flow path (Figs. 4A-B; inlet path 16) that is branched from the liquid distribution path (Figs. 4A-B; fluid path 22) and 
a second liquid circulation flow path (Figs. 4A-B; outlet path 17) that is joined to the liquid distribution path (Figs. 4A-B; fluid path 22); 
(Fig. 3, substrate 21; Figs. 4A-B, center section of recirculation system 15) that sections the first liquid circulation flow path and the second liquid circulation flow path (Fig. 3, substrate 21; Figs. 4A-B, center section of recirculation system 15); 
an ejection orifice (nozzle 11), which is provided in the second liquid circulation flow path (outlet path 17), from which the liquid is ejected (¶0030); 
an energy generating element (19; ¶0030) that is provided in the second liquid circulation flow path (Figs. 4A-B) and generates energy for ejecting the liquid from the ejection orifice (¶0030); 
a liquid circulating element (Figs. 4A-B; ¶0037, auxiliary resistor 30) that is provided in the first liquid circulation flow path and generates energy for circulating the liquid through the first and second liquid circulation flow paths (Figs. 4A-B; ¶0037-0038, auxiliary resistor 30); and 
a structure (substrate 21) disposed so as to extend along a center line of the first flow path wall and is at a position at which the structure overlaps the liquid distribution path (Figs. 3, 4A-B; substrate 21 extends into flow path 22 as shown), 
wherein the first and second liquid circulation flow paths are joined with each other at a position downstream of the liquid circulating element and upstream of energy generating element (Figs. 4A-B).

With regard to Claim 2, Goyvadinov further discloses wherein the structure is a first extension portion of the first flow path wall protruding from the first flow path wall to the liquid distribution path (substrate 21 extends into flow path 22; Fig. 3).

With regard to Claim 11, Goyvadinov further discloses a foreign matter foreign matter filter (Fig. 5; particle tolerant architecture 31) in at least a branched portion or a joined portion (Fig. 5).

With regard to Claim 13, Goyvadinov further discloses wherein the first and second liquid circulation flow paths have a first portion provided with the liquid circulating element and a second portion, which is provided with the energy generating element, through which the liquid flows in a direction opposite to the first portion, a width of the liquid distribution path is greater at a position at which the liquid distribution path faces the first portion than at a position at which the liquid distribution path faces the second portion (Fig. 6B).

With regard to Claim 16, Goyvadinov further discloses wherein the liquid distribution path (22) extends in a thickness direction of a substrate (Figs. 2-4), and the first and second liquid circulation flow paths (16,17) are formed on a surface of the substrate (Figs.  2-4).

With regard to Claim 17, Goyvadinov further discloses wherein the liquid distribution path (22) and the first and second liquid circulation flow paths (16, 17) extend in mutually intersecting directions (Figs. 2-4).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 3 is that applicants claimed invention includes a liquid ejection head wherein a length by which the first extension portion protrudes is greater than a minimum flow path width of the first liquid circulation flow path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 4 is that applicants claimed invention includes a liquid ejection head wherein the first and second liquid circulation flow paths have a first portion provided with the liquid circulating element and a second portion, which is provided with the energy generating element, through which the liquid flows in a direction opposite to the first portion, the liquid ejection head further comprises a second flow path wall that sections the first portion and the second portion, and the second flow path wall has a second extension portion that protrudes to the liquid distribution path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 5 Is allowable because it depends from Claim 4.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 6 is that applicants claimed invention includes a liquid ejection .
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 7 is that applicants claimed invention includes a liquid ejection head wherein the first and second liquid circulation flow paths have a first portion provided with the liquid circulating element and a second portion, which is provided with the energy generating element, through which the liquid flows in a direction opposite to the first portion, the liquid ejection head further comprises a second flow path wall that sections the first portion and the second portion, and the second flow path wall has a second extension portion that protrudes to the liquid distribution path, and the first extension portion and the second extension portion are curved in a direction in which the liquid distribution path extends.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 8 is that applicants claimed invention includes a liquid ejection head wherein the first and second liquid circulation flow paths have a first portion provided with the liquid circulating element and a second portion, which is provided with the energy generating element, through which the liquid flows in a direction opposite to the first portion, a distal end portion of the first extension portion has a tapered shape, and an end portion of the distal end portion on a side of the liquid circulating element is further retracted as compared with an end portion on a side of the energy generating element relative to the liquid distribution path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 9 is that applicants claimed invention includes a liquid ejection head wherein the first and second liquid circulation flow paths have a first portion provided with the liquid circulating element and a second portion, which is provided with the energy generating element, through which the liquid flows in a direction opposite to the first portion, the liquid ejection head further comprises a slit that penetrates through the first flow path wall, and an end portion of the slit facing the first portion is further retracted than an end portion facing the second portion relative to the liquid distribution path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 10 is that applicants claimed invention includes a liquid ejection head wherein the structure is a columnar member separated from the first flow path wall and positioned in the liquid distribution path, and a distance between the first flow path wall and the columnar member is less than a minimum flow path width of the first liquid circulation flow path.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 12 is that applicants claimed invention includes a liquid ejection head having a substrate on which the first flow path wall is provided, wherein the substrate has a through-hole forming the liquid distribution path, and a part of the structure is provided inside the through-hole.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 14 is that applicants claimed invention includes a liquid .
Claim 15 is allowable because it depends from Claim 14.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853